AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.

        MICHEL CAROLINA GARCIA-HARO (1)                                  Case Number:        19CR7094-H
        also known as: Michel Carolina Garcia Haro
                                                                      Matthew John Speredelozzi
                                                                      Defendant's Attorney
Registration Number:      92542-408
•-
THE DEFENDANT:
IZl admitted guilt to violation ofallegation(s) No.        2 and 3.

 D
                                                          ------------- after denial of guilty.
     was found guilty in violation ofallegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
              2                     nv I, Committed a federal, state or local offense
              3                     nv35, Illegal entry into the United States




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      July 29, 2019
                                                                      Date of Imposition of Sentence




                        FILED
                          JUL 3 0 2019

                 CLERK US DISlHICI COURT
              SOUTHERN DISTHICT OF    FORNIA
               BY                             DEPUTY

                                                                                                                       19CR7094-H
AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              MICHEL CAROLINA GARCIA-HARO ( 1)                                           Judgment - Page 2 of2
CASE NUMBER:            19CR7094-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (4 MONTHS) TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL. CASE
 NO. l 9CR0772-H.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.               on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 --------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            19CR7094-H
